Citation Nr: 1522873	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  10-36 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an effective date earlier than March 23, 2007, for the award of service connection for hypothyroidism.  

2.  Whether new and material evidence has been presented to reopen a claim for service connection for a headache disability.  

3.  Entitlement to service connection for impairment of the radial nerve of the left upper extremity.

4.  Entitlement to service connection for mitral insufficiency.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from September 1975 to January 1979.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In a statement received in September 2010, the Veteran requested de novo review of the matter by a Decision Review Officer (DRO).  The record indicates that the matter was considered on a de novo basis by a DRO in a Statement of the Case issued in August 2010.  Thus, the Board finds the Veteran's request has been satisfied.  The Board acknowledges that the same statement reveals that the Veteran did not want the matter being sent to the Board.  Nevertheless, the RO treated the statement as a timely appeal and in February 2015, the Veteran was informed that the matter had been certified to the Board.  The Veteran has not responded; thus, the Board has assumed that the Veteran is no longer objecting to the case being sent to the Board.  


FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for a thyroid disability was received on March 23, 2007, more than one year after his discharge from service.

2.  An unappealed rating decision in June 1979 denied service connection for a headache disability; evidence added to the record subsequent to the August 2010 rating decision is cumulative of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim for service connection for a headache disability or raise a reasonable possibility of substantiating the claim for service connection for a headache disability.

3.  Radial nerve impairment of the left upper extremity has not been present during the period of the claim.

4.  The Veteran does not have a service-connectable disability manifested by trace mitral insufficiency.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to March 23, 2007, for the award of service connection for hypothyroidism have not been met.  38 U.S.C.A. § 5110 (West. 2014); 38 C.F.R. § 3.400 (2014).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a headache disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for radial nerve impairment of the left upper extremity have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  

4.  The criteria for service connection for mitral insufficiency have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in letters mailed in April and June 2007 and April and May 2008, prior to the initial adjudication of the claims. 

The record also reflects that all service treatment records and available post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate any of the claims; the Board is also unaware of any such evidence.  The Veteran has not been provided a VA examination to determine the nature and etiology of the claimed radial nerve impairment or mitral insufficiency.  However, the Board finds a remand for an examination and etiology opinion is not required.  With respect to the claimed radial nerve impairment, the record does not include competent evidence of a disability during the period of the claim, though the record includes the results of a cervical spine examination and an electromyogram.  In this regard, the Board notes that the Veteran has not reported a contemporaneous diagnosis or provided an explanation as to why he believes he has  radial nerve impairment.  Moreover, the record does not include probative evidence establishing that any relevant injury or disease occurred in service or otherwise indicate that radial nerve impairment may be associated with the Veteran's service or a service-connected disability.  With respect to the mitral insufficiency, the record does not include competent evidence of a service-connectable disability associated with the finding, and the echocardiogram which reveals the finding is normal.  In this regard, the Board notes that the Veteran has not reported a diagnosis associated with the finding of mitral insufficiency.  Moreover, the record does not include probative evidence establishing that any relevant injury or disease occurred in service or otherwise indicate that the mitral insufficiency may be associated with the Veteran's service or a service-connected disability.  

Accordingly, the Board will address the merits of the Veteran's claims.

Earlier Effective Date

The Veteran essentially contends that service connection should be granted for his thyroid disability from January 18, 1979, the day after discharge, because the thyroid disability originated during service.  While the Board can certainly understand why the Veteran believes this, the applicable legal criteria provide otherwise.  Specifically, they provide that the effective date of an award of compensation based on an original claim, received more than one year after a veteran's discharge from service, will be the later of the date of receipt of claim or the date entitlement arose.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

The record shows and the Veteran does not dispute that his initial claim for service connection for a thyroid disorder was received on March 23, 2007, more than one year following his discharge from service.  Although the record includes medical records and statements from the Veteran dated prior to that time, no record received earlier than March 23, 2007, discusses a thyroid disorder or an intent to file a claim for service connection for a thyroid disorder.  Therefore, the earliest possible effective date for the award of service connection is the currently assigned effective date of March 23, 2007.  Since the pertinent facts are not in dispute and the law is dispositive, the claim must be denied because of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Application to Reopen

Legal Criteria

Generally, a claim that has been denied in an unappealed decision may not be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Factual Background and Analysis

Entitlement to service connection for a headache disability was originally denied in a June 1979 rating decision because although the record showed complaints of headaches, there was no diagnosis of a chronic disability.  The Veteran was notified of the decision and his appellate rights but did not appeal.  
 
Evidence added to the record since the time of the August 2010 decision includes VA treatment and examination records, private treatment records, and statements from the Veteran reporting headaches.  The medical records added to the record, including a June 2008 VA neurological examination record, are cumulative of previously considered evidence, which revealed histories of headache but no diagnosed headache disability.  In this regard, the Board notes that the June 2008 examiner determined that no diagnosis could be made.  The Board acknowledges that the Veteran has reported new theories of entitlement, namely that the headaches are secondary to the service-connected cervical spine disability or hypothyroidism, and has submitted medical articles indicating a causative link between hypothyroidism and headaches.  Although this evidence is "new," the Board finds it is not material as the evidence still does not suggest the presence of a headache disability.  

In sum, the evidence submitted since the last unappealed denial is cumulative of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim or raise a possibility of substantiating that the Veteran has a service-connectable headache disability.  The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless.  Shade, 24 Vet. App. at 110.  Thus, reopening of the claim is not warranted.  

Service Connection

Legal Criteria 

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).   

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Radial Nerve Impairment 

Service connection is not warranted for radial nerve impairment of the left upper extremity.  The Board has carefully reviewed the evidence of record, including the May 2007 electromyogram, but finds no probative evidence of radial nerve impairment of the left upper extremity at any point during the pendency of the claim.  The medical record does not reveal any medical finding or diagnosis indicative of radial nerve impairment of the left upper extremity during the claim period.  Furthermore, the Veteran has not provided an explanation for the contention that he has radial nerve impairment, such as the existence of symptoms attributed to radial nerve impairment, and the record does not suggest that he is competent to render the diagnosis.  Accordingly, service connection is not warranted for radial nerve impairment of the left upper extremity.

Mitral Insufficiency

A January 2007 echocardiogram revealed a finding of trace mitral insufficiency of a minimally sclerotic valve without prolapse.  "Mitral insufficiency" is defined as defective functioning of the mitral valve, with incomplete closure causing mitral regurgitation."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 706 (31st ed. 2007).  This finding has never been attributed to an underlying disability, however:  the echocardiogram is determined to be "technically good" and the record includes no diagnoses of a cardiac disability, or other disability, manifested by trace mitral insufficiency.  The Board acknowledges that the Veteran has submitted articles indicating that cardiovascular abnormality can be secondary to hypothyroidism.  The only mitral valve abnormality linked to hypothyroidism is mitral valve prolapse, however, which has never been shown.   

In the absence of any competent evidence that the Veteran's mitral insufficiency is due to a disease or injury, this condition is akin to a clinical finding.  A clinical finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999). 


							(CONTINUED ON NEXT PAGE)

ORDER

An effective date earlier than March 23, 2007, for the award of service connection for hypothyroidism is denied.  

The Board having determined that new and material evidence has not been received, reopening of the claim for service connection for a headache disability is denied.

Service connection for radial nerve impairment of the left upper extremity is denied.

Service connection for mitral insufficiency is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


